             Case 2:16-cr-00038-MCE Document 463 Filed 01/21/21 Page 1 of 3


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     SABER SHEHADEH
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No.: 2:16-cr-038 MCE

12                  Plaintiff,

13   vs.                                               STIPULATION AND ORDER FOR RETURN
                                                       OF PASSPORT
14
     SABER SHEHADEH,
15
                    Defendant.
16

17

18

19

20

21          The parties to this action, Plaintiff United States of America by and through Assistant
22
     United States Attorney Chris Hales, and Defendant Saber Shehadeh by and through his attorney
23
     Todd D. Leras, hereby stipulate as follows:
24
            1.   On March 28, 2016, United States Magistrate Judge Kendall J. Newman ordered
25

26               Defendant Saber Shehadeh released on a release package including an unsecured

27               bond in the amount of $250,000 (ECF Entry 23) and General and Special Conditions
28
     ORDER RELEASING PASSPORT
              Case 2:16-cr-00038-MCE Document 463 Filed 01/21/21 Page 2 of 3


 1               of Release (ECF Entry 26, 27). Special Condition of Release Number 6 required
 2
                 Saber Shehadeh to surrender his passport to the Clerk of the United States District
 3
                 Court during the pendency of the case. Saber Shehadeh surrendered his passport on
 4
                 April 1, 2016 (ECF Entry 29).
 5

 6          2. On May 2, 2019, following conviction by a jury on three counts of Mail Fraud, this

 7               Court sentenced Saber Shehadeh to 57-months imprisonment (ECF Entries 417 and
 8
                 418).
 9
            3. On December 11, 2020, this Court granted a reduction of Saber Shehadeh’s term of
10
                 imprisonment based on compassionate release considerations due to his medical
11

12               condition (ECF Entries 446 and 452). Saber Shehadeh has been released from

13               custody and is presently serving a 36-month term of supervised release. Saber
14
                 Shehadeh is supervised by a probation officer assigned to the Northern District of
15
                 California’s Oakland probation office.
16
            4.   Saber Shehadeh needs his passport to establish eligibility for health coverage
17

18               required to address his present medical circumstances. Both the government and

19               defense counsel have confirmed that Saber Shehadeh’s supervising probation officer
20
                 in the Northern District of California has no objection to release of the passport.
21
                 Saber Shehadeh has no plans to travel internationally during the term of his
22
                 supervised release.
23

24          Based on the above stipulation of facts, the parties further stipulate and agree that the

25   clerk release and return the passport to Saber Shehadeh.
26
            Assistant U.S. Attorney Christopher Hales has reviewed this stipulation and authorized
27
     Todd D. Leras via email to sign it on his behalf.
28
     ORDER RELEASING PASSPORT
               Case 2:16-cr-00038-MCE Document 463 Filed 01/21/21 Page 3 of 3


 1           IT IS SO STIPULATED.
 2
     DATED: January 20, 2021                             McGREGOR SCOTT
 3                                                       United States Attorney

 4                                                       By      /s/ Todd D. Leras for
                                                                 CHRISTOPHER HALES
 5
                                                                 Assistant United States Attorney
 6
     DATED: January 20, 2021
 7                                                       By      /s/ Todd D. Leras
                                                                 TODD D. LERAS
 8
                                                                 Attorney for Defendant
 9                                                               SABER SHEHADEH

10

11

12

13

14
                                                 ORDER
15
             BASED ON THE STIPULATION OF THE PARTIES, the Clerk of this Court is directed
16
     to release to Saber Shehadeh the passport he surrendered by order of this Court as Special
17

18   Condition of Release Number Six in this matter (ECF Entries 26 and 29).

19           IT IS SO ORDERED.
20
     Dated: January 21, 2021
21

22

23
     [Type body of pleading here.]
24

25

26

27

28
     ORDER RELEASING PASSPORT
